DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2022 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al. (US Patent Publication 2016/0140764; hereinafter Bickerstaff) in view of Maciocci et al. (US Patent Publication No. 2012/0249741; hereinafter Maciocci).
With reference to claim 1, Brickerstaff discloses a method for augmenting reality (see paragraphs 58, 65; Fig. 1), comprising: 
acquiring an image collected by an image collection apparatus (122) installed on an augmented reality (AR) head mounted display (HMD) (20) (see paragraph 37, 61; Fig. 1); 
receiving an image processing instruction inputted by a user (see paragraphs 61, 68-69; Figs. 8-9); 
uploading the image and the image processing instruction to a remote server (300), for the server (300) to process the image according to the image processing instruction to obtain a processed augmented reality image (see paragraphs 61, 81, 83); and 
receiving the processed augmented reality image from the cloud side and displaying the processed augmented reality image (see paragraphs 61, 81; Fig. 11).
While disclosing a remote server for conducting processing of data as explained above, Brickerstaff fails to disclose processing at a cloud side as recited.
Maciocci discloses a head mounted device which provides an immersive virtual or augmented reality experience for viewing data (see abstract; Figs. 1-5), wherein uploading a received image and an image processing instruction to a cloud side, for the cloud side to process the image according to the image processing instruction to obtain a processed augmented reality image (see paragraph 231; Fig. 22).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a cloud side server similar to that which is taught by Maciocci in place of the remote server taught by Brickerstaff to thereby provide a simple substitution of one known element for another to obtain predictable results.

	With reference to claim 2, Brickerstaff and Maciocci disclose the method according to claim 1, wherein Maciocci further discloses receiving the image processing instruction inputted by the user comprises: determining the image processing instruction according to operation information of the user on a key set on the AR HMD (see paragraphs 74, 128). 

With reference to claim 3, Brickerstaff and Maciocci disclose the method according to claim 1, wherein Maciocci further discloses wherein the receiving the image processing instruction inputted by the user comprises: collecting, through a microphone set on the AR HMD, speech uttered by the user (see paragraph 7); and performing a semantic analysis on the speech, and determining the image processing instruction according to a text obtained by the semantic analysis (see paragraphs 83-84). 

With reference to claim 4, Brickerstaff and Maciocci disclose all that is required as explained above with reference to claim 1, wherein Maciocci further disclose wherein the cloud side comprises a cloud mobile phone (1605, 2205-2210, 2501-2503) (see paragraphs 61, 224, 239; Figs. 16, 22, 25), and the receiving the image processing instruction inputted by the user comprises: acquiring a corresponding relationship between a gesture and each image processing instruction in an application program installed on the cloud mobile phone (in teaching VIRT control system of mobile device; see paragraphs 61-62, 224; Figs. 16, 22);  collecting a gesture image of the user through the image collection apparatus (see paragraphs 68-69), and performing a gesture recognition on the gesture image to determine a target gesture (see paragraph 69); and determining the image processing instruction according to the target gesture and the corresponding relationship (see paragraph 69, 79-81).

With reference to claim 6, Brickerstaff discloses an apparatus (Figs. 1, 11) for augmenting reality (see paragraphs 58, 65; Fig. 1), comprising: 
at least one processor (480) (see paragraph 81; Fig. 11); and 
a storage device (470), communicated with the at least one processor (480), wherein the storage device stores instructions thereon, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (see paragraph 141), the operations comprising:
acquiring an image collected by an image collection apparatus (122) installed on an augmented reality (AR) head mounted display (HMD) (20) (see paragraph 37, 61; Fig. 1); 
receiving an image processing instruction inputted by a user (see paragraphs 61, 68-69; Figs. 8-9);
uploading the image and the image processing instruction to a remote server (300), for the server (300) to process the image according to the image processing instruction to obtain a processed augmented reality image (see paragraphs 61, 81, 83); and 
receiving the processed augmented reality image from the cloud side and displaying the processed augmented reality image (see paragraphs 61, 81; Fig. 11).
While disclosing all that is required as explained above, Brickerstaff fails to disclose processing at a cloud side as recited.
Maciocci discloses a head mounted device which provides an immersive virtual or augmented reality experience for viewing data (see abstract; Figs. 1-5), wherein uploading a received image and an image processing instruction to a cloud side, for the cloud side to process the image according to the image processing instruction to obtain a processed augmented reality image (see paragraph 231; Fig. 22).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a cloud side server similar to that which is taught by Maciocci in place of the remote server taught by Brickerstaff to thereby provide a simple substitution of one known element for another to obtain predictable results.

With reference to claim 7, Brickerstaff and Maciocci disclose the apparatus according to claim 6, wherein Maciocci further discloses receiving the image processing instruction inputted by the user comprises: determining the image processing instruction according to operation information of the user on a key set on the AR HMD (see paragraphs 74, 128).

With reference to claim 8, Brickerstaff and Maciocci disclose the apparatus according to claim 6, wherein Maciocci further discloses wherein the receiving the image processing instruction inputted by the user comprises: collecting, through a microphone set on the AR HMD, speech uttered by the user (see paragraph 7); and performing a semantic analysis on the speech, and determining the image processing instruction according to a text obtained by the semantic analysis (see paragraphs 83-84). 

With reference to claim 9, Brickerstaff and Maciocci disclose all that is required as explained above with reference to claim 6, wherein Maciocci further disclose wherein the cloud side comprises a cloud mobile phone (1605, 2205-2210, 2501-2503) (see paragraphs 61, 224, 239; Figs. 16, 22, 25), and the receiving the image processing instruction inputted by the user comprises: acquiring a corresponding relationship between a gesture and each image processing instruction in an application program installed on the cloud mobile phone (in teaching VIRT control system of mobile device; see paragraphs 61-62, 224; Figs. 16, 22);  collecting a gesture image of the user through the image collection apparatus (see paragraphs 68-69), and performing a gesture recognition on the gesture image to determine a target gesture (see paragraph 69); and determining the image processing instruction according to the target gesture and the corresponding relationship (see paragraph 69, 79-81).

With reference to claim 11, Brickerstaff discloses a non-transitory computer readable storage medium storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations (see paragraphs 58, 65, 141; Fig. 1), comprising: 
acquiring an image collected by an image collection apparatus (122) installed on an augmented reality (AR) head mounted display (HMD) (20) (see paragraph 37, 61; Fig. 1); 
receiving an image processing instruction inputted by a user (see paragraphs 61, 68-69; Figs. 8-9); 
uploading the image and the image processing instruction to a remote server (300), for the server (300) to process the image according to the image processing instruction to obtain a processed augmented reality image (see paragraphs 61, 81, 83); and 
receiving the processed augmented reality image from the cloud side and displaying the processed augmented reality image (see paragraphs 61, 81; Fig. 11).
While disclosing all that is required as explained above, Brickerstaff fails to disclose processing at a cloud side as recited.
Maciocci discloses a head mounted device which provides an immersive virtual or augmented reality experience for viewing data (see abstract; Figs. 1-5), wherein uploading a received image and an image processing instruction to a cloud side, for the cloud side to process the image according to the image processing instruction to obtain a processed augmented reality image (see paragraph 231; Fig. 22).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a cloud side server similar to that which is taught by Maciocci in place of the remote server taught by Brickerstaff to thereby provide a simple substitution of one known element for another to obtain predictable results.

	With reference to claim 12, Brickerstaff and Maciocci disclose the storage medium according to claim 11, wherein Maciocci further discloses receiving the image processing instruction inputted by the user comprises: determining the image processing instruction according to operation information of the user on a key set on the AR HMD (see paragraphs 74, 128). 

With reference to claim 13, Brickerstaff and Maciocci disclose the storage medium according to claim 11, wherein Maciocci further discloses wherein the receiving the image processing instruction inputted by the user comprises: collecting, through a microphone set on the AR HMD, speech uttered by the user (see paragraph 7); and performing a semantic analysis on the speech, and determining the image processing instruction according to a text obtained by the semantic analysis (see paragraphs 83-84). 

	With reference to claim 14, Brickerstaff and Maciocci disclose all that is required as explained above with reference to claim 11, wherein Maciocci further disclose wherein the cloud side comprises a cloud mobile phone (1605, 2205-2210, 2501-2503) (see paragraphs 61, 224, 239; Figs. 16, 22, 25), and the receiving the image processing instruction inputted by the user comprises: acquiring a corresponding relationship between a gesture and each image processing instruction in an application program installed on the cloud mobile phone (in teaching VIRT control system of mobile device; see paragraphs 61-62, 224; Figs. 16, 22);  collecting a gesture image of the user through the image collection apparatus (see paragraphs 68-69), and performing a gesture recognition on the gesture image to determine a target gesture (see paragraph 69); and determining the image processing instruction according to the target gesture and the corresponding relationship (see paragraph 69, 79-81).
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brickerstaff and Maciocci as applied to claim 1, 6, or 11 above, and further in view of Watanabe et al. (US Patent No. 6,795,094; hereinafter Watanabe).
	With reference to claims 5, 10, and 15, Brickerstaff and Maciocci disclose all that is required as explained above with reference to claim 1, 6, or 11, however fails to disclose the image processing instructions as recited.
	Watanabe discloses an image processor configured to display images (see abstract) wherein in response to determining that a time length between a moment at which a current image is acquired and a moment at which an image is previously acquired is less than a preset time length, using an image processing instruction of the previously acquired image as an image processing instruction of the current image (see column 6, lines 25-41; Fig. 6).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an image processor similar to that which is taught by Watanabe to that which is taught by Brickerstaff and Maciocci to thereby classify the displayed images based on similarities (see column 8, lines 4-8).




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MACIOCCI ET AL. (US2014/0267403) discloses systems and methods for target-based AR devices having a body-worn camera connected to a mobile device for capturing targets, wherein the AR device may transmit the image data to a remote server (see paragraphs 17-26; Figs. 1-4).
LIN (US2021/0192185) discloses an image storage device having an event detection engine which mat decide whether current image is part of the same event as a previous image based on a time between the images (see paragraphs 21-26; Figs. 1-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625  
                                                                                                                                                                                                      /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625